Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Montevirgen et al. (US 2015/0070826 A1 and Montevirgen hereinafter)
Regarding Claim 1, Montevirgen discloses (see annotated fig.7) a protection member for a display device, comprising: a first glass substrate (204) having a first surface (S1) and a second surface (S2) opposed to each other in a thickness direction and side surfaces; and a first coating layer (see annotated fig.7) covering and in contact with the side surfaces of the first glass substrate, and including a first surface and a second surface opposed to each other in the thickness direction and having side surfaces (see annotated fig.7),

    PNG
    media_image1.png
    592
    844
    media_image1.png
    Greyscale

wherein the first surface of the first glass substrate is exposed via the first coating layer, and the first surface of the first coating layer is located in substantially the same extended plane of the first surface of the first glass substrate.
Regarding Claim 2, Montevirgen discloses (see annotated fig.7) the protection member of claim 1, wherein the second surface of the first coating layer covers and contacts the second surface of the first glass substrate.
Regarding Claim 3, Montevirgen discloses (see annotated fig.7) the protection member of claim 2, wherein the second surface of the first coating layer is substantially parallel to the first surface of the first coating layer and the first surface of the first glass substrate.


Regarding Claim 10, Montevirgen discloses (see annotated fig.7) the protection member of claim 1, wherein the first glass substrate comprises a compressive stress region (232, fig. 5) near an outer surface thereof and a central tensile region therein (240), and wherein the compressive stress region is disposed near the first surface of the first glass substrate, the second surface of the first glass substrate and the side surfaces of the first glass substrate (shows in fig. 5).
Regarding Claim 12, Montevirgen discloses (see annotated fig.7) the protection member of claim 1, wherein the side surfaces of the first coating layer are formed by cutting.

Claims 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by BAE et al. (US 2015/0004334 A1 and BAE hereinafter)
Regarding Claim 18, BAE discloses (fig. 1B) a method for fabricating a protection member for a display device, the method comprising the steps of: preparing a glass substrate (cover panel) having a first surface and a second surface opposed to each other in a thickness direction and side surfaces; coating (plastic substrate) a 

    PNG
    media_image2.png
    224
    788
    media_image2.png
    Greyscale
composition on the glass substrate to form a coating layer covering the second surface of the glass substrate and the side surfaces of the glass substrate; and cutting edge portions of the coating layer that are disposed outwardly from the side surfaces of the glass substrate.
Regarding Claim 19, BAE discloses (fig. 1B) the method of claim 18, wherein the step of cutting the edge portions of the coating layer comprises cutting with an irradiating laser ([0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 4, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen et al in view of Lin et al (US 2014/0285735 A1 and Lin hereinafter)
Regarding Claim 4, Montevirgen discloses (see annotated fig.7) the protection member of claim 1, further comprising: a first coupling layer (adhesive, [0047]) disposed on the second surface of the first coating layer.
Montevirgen fails to disclose a first film layer disposed on a second surface of the first coupling layer, wherein the side surfaces of the first coating layer, side surfaces of the first coupling layer and side surfaces of the first film layer are all aligned in substantially the same plane.
However, Lin teaches a first film layer (132) disposed on a second surface of the first coupling layer (adhesive layer, not shown), wherein the side surfaces of the first coating layer (122), side surfaces of the first coupling layer and side surfaces of the first film layer are all aligned in substantially the same plane  (fig. 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first film layer of Lin to device of Montevirgen in order to provide simultaneously protecting each side surface of the display panel from an external shock.
Regarding Claim 11, Montevirgen discloses the protection member of claim 1. Montevirgen does not explicitly disclose wherein the first coating layer is a functional coating layer comprising at least one of: an epoxy acrylate resin, a polyester acrylate resin, a polyether acrylate resin, a urethane acrylate resin, an acryl acrylate resin, an 
 However, Lin teaches (fig. 1C, [0014]) herein the first coating layer is a functional coating layer comprising at least one of: an epoxy acrylate resin, a polyester acrylate resin, a polyether acrylate resin, a urethane acrylate resin, an acryl acrylate resin, an unsaturated polyester, a urethane resin, an acrylonitrile butadiene styrene (ABS) resin, and a rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a functional coating layer of Yoon to device of Montevirgen in order to provide simultaneously protecting each side surface of the display panel from an external shock.
Regarding Claim 13, Montevirgen discloses (see annotated fig.7) a display device comprising: a display panel (206); and a protection member (204) disposed on a surface of the display panel, wherein the protection member comprises a glass substrate (204) having a first surface and a second surface opposed to each other in a thickness direction and side surfaces, a coating layer (220) covering and contacting the side surfaces of the glass substrate, the coating layer including a first surface and a second surface opposed to each other in the thickness direction and side surfaces, a coupling layer (adhesive layer) disposed on a second surface of the coating layer.




However, Lin teaches a film layer (131) disposed on a second surface of the coupling layer, wherein the side surfaces of the coating layer (122), side surfaces of the coupling layer (adhesive, not shown) and side surfaces of the film layer are all aligned in substantially the same plane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first film layer of Lin to device of Montevirgen in order to provide simultaneously protecting each side surface of the display panel from an external shock.
Regarding Claim 14, Montevirgen/Lin discloses the display device of claim 13. Montevirgen further teaches wherein side surfaces of the protection member extend outwardly from respective side surfaces of the display panel.
Regarding Claim 15, Montevirgen/Lin discloses the display device of claim 13. Montevirgen further teaches wherein the glass substrate is tempered glass. Lin further teaches the film layer comprises an anti-scattering film ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an anti-scattering film of Lin to device of Montevirgen in order to an anti-scattering function and blocking the signal from interfering with the operation of the touch panel for avoiding the erroneous operation of the touch panel.

Regarding claim 16, Montevirgen/Lin discloses the display device of claim 13. Lin further teaches (fig. 1C, [0014]) herein the coating layer is a functional coating layer comprising at least one of: an epoxy acrylate resin, a polyester acrylate resin, a polyether acrylate resin, a urethane acrylate resin, an acryl acrylate resin, an unsaturated polyester, a urethane resin, an acrylonitrile butadiene styrene (ABS) resin, and a rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a functional coating layer of Lin to device of Montevirgen in order to provide simultaneously protecting each side surface of the display panel from an external shock.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Montevirgen et al in view Lin et al and further in view of Cho et al (US 2017/0002237 A1 and Cho hereinafter)
Regarding Claim 17, Montevirgen/Lin discloses the display device of claim 13. Montevirgen/Lin fails to disclose wherein the display device is a foldable display device, and the coupling layer has creep properties of about 50% to about 800%. However, Cho teaches ([0009]) wherein the display device is a foldable display device, and the coupling layer has creep properties of about 50% to about 800% which overlaps the range of cited in the claim.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the creep properties of Cho to device of Montevirgen/Lin with about 50% to about 800% in order to provide viscoelasticity in a wide temperature range while exhibiting good reliability even after a number of folding cycles. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BAE et al in view of Lin et al 
Regarding Claim 20, BAE discloses the method of claim 18, further comprising the step of: after the forming the coating layer, sequentially stacking a coupling layer (adhesive layer, not shown).  BAE fails to teach a film layer on a second surface of the coating layer, wherein the cutting step further comprises cutting the film layer, the coupling layer and the coating layer in a single process. However, Lin teaches a film layer (132) on a second surface of the coating layer, wherein the cutting step further 

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841